DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Allowable Subject Matter
Claims 1-20 are allowed.
The following is an examiner’s statement of reasons for allowance: None of the prior art, either singularly or in combination, teaches or fairly suggests the specific elements comprising the specific combination including “wherein each stage circuit among the plurality of stage circuits further includes: a line selector configured to: in response to receiving a line sensing preparation signal, charge the M node based on a front carry signal, in response to receiving a reset signal, charge the Q node to a first high- potential voltage level, and in response to receiving a panel on signal, discharge the Q node to a third low-potential voltage level; a Q node controller configured to: in response to receiving the front carry signal, charge the Q node to the first high-potential voltage level, and in response to receiving an input of a rear carry signal, discharge the Q node to the third low-potential voltage level; a Q node and QH node stabilizer configured to discharge each of the Q node and the QH node to the third low-potential voltage level when the QB node is charged to a second high-potential voltage level; an inverter configured to change a voltage level of the QB node based on a voltage level of the Q node; a QB node stabilizer configured to discharge the QB node to a fourth low-potential voltage level based on an input of the rear carry signal, an input of the reset signal, and a charged voltage of the M node; a carry signal output circuit portion configured to output a carry signal based on a carry clock signal or the third low-potential voltage; a gate signal output circuit portion configured to output first to j-th gate signals based on the voltage level of the Q node or the voltage level of the QB node, where j is a positive integer; and a Q node bootstrapper configured to bootstrap a voltage of the Q node when one or more of the first to j-th gate signals are output by the gate signal output circuit portion.”
The closest prior art is as follows:
Choi (US Pub. No. 2021/0201814) teaches a gate driving circuit including a plurality of stage circuits control nodes.
Kim et al. (US Pub. No. 2021/0201816) teaches a gate driving circuit including a plurality of stage groups and control nodes.
Park et al. (US Pub. No. 2021/0201767) teaches a gate driving circuit including a plurality of stage circuits, control nodes, and carry signals.
Park et al. (US Pub. No. 2021/0074215) teaches a light emission driving circuit including a plurality of stage circuits, and control nodes.
Park et al. (US Pub. No. 2019/0139508) teaches a gate driving circuit including a plurality of stages, Q node, and QB node.
Takasugi et al. (US Pub. 2018/0337682) teaches gate shift registers including line selector circuits, reset circuits, carry signals, and control nodes.
Kong et al. (US Pub. No. 2017/0213499) teaches a gate driving circuit that includes a shift register with a plurality of stages, Q node, QB node, and a reset circuit.
However, none of the prior art, either singularly or in combination, teaches or fairly suggests the quoted limitations above. The distinct limitations are included in independent claims 1, 10, and 20.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to KENNETH B LEE JR whose telephone number is (571)270-3147. The examiner can normally be reached Mon - Fri 9am-5pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Alexander Eisen can be reached on 571-272-7687. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/KENNETH B LEE JR/Primary Examiner, Art Unit 2622